Banke, Judge,
dissenting.
I dissent to the majority’s conclusion in Division 2 that the 1977 agreement must be construed as “an all inclusive ‘settlement’ of appellant’s claim regarding appellee’s conduct in the sale of the house, including that premised upon appellee’s failure to disclose that the property was subject to . . . flooding.”
In order to create an accord and satisfaction, there must be a meeting of the minds as to the subject matter embraced in the agreement, and where there is no intention to settle or adjust a particular claim, the plaintiff is not estopped from later asserting it merely because the agreement recites that it is in full settlement of all claims between the parties. State Farm Fire & Cas. Co. v. Fordham, 148 Ga. App. 48 (2) (250 SE2d 843) (1978); First Nat. Bk. of Gainesville v. Appalachian Ind., 146 Ga. App. 630 (4) (247 SE2d 422) (1978); OCGA §§ 13-4-101 et seq. (Code Ann. §§ 20-1201 et seq.)
While the appellant has admitted that at the time he signed the 1977 agreement he knew the stream was subject to overflowing its banks during periods of heavy rain, he denies any knowledge that the house itself was threatened. The distinction is, to me, an important one, for the occasional inundation of a portion of the land may have been perceived by him as quite harmless, whereas the flooding of the house itself obviously was not.
Had the appellant known of the contents of the appellee’s letter from the County Development Department prior to his purchase of the property in 1976, the information might or might not have influenced his decision to go through with the transaction. This question clearly cannot be resolved as a matter of law on the basis of the record before us, and thus the appellee has not negated the existence of a fraud claim under Wilhite v. Mays, supra, and P. B. R. Enterprises, Inc. v. Perren, supra. I do not believe we can determine the intentions of the parties in signing the 1977 agreement as a matter *807of law, either, and thus I do not believe the appellee has conclusively established an accord and satisfaction defense based on that agreement. For these reasons, I would reverse the grant of summary judgment and allow the case to proceed to trial on these issues.
I am authorized to state that Presiding Judge Quillian, Presiding Judge McMurray, and Judge Pope join in this dissent.